DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 11-16 were previously pending of which claim 15 has been amended in the response dated 6/20/2022. Claims 11-16 are still pending and examined below.
 
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Objection
Claim 15 is objected to for the following informality.  Specifically, the second recitation of “a non-transitory computer-readable storage medium” has already been cited thus creating antecedent support issue.  It should be amended to --the non-transitory computer-readable storage medium-- to correct this minor matter of antecedent support. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laine et al. (WO 2017 /076435, hereinafter “Laine” included in the IDS dated 2/14/2020) in view of Lindsay (WO 2015/134231, also included in the IDS dated 2/14/2020).
With respect to claim 11, Laine discloses a wheeled vehicle (Fig. 1) comprising at least one driving axle (20a-20b,Fig. 1), a collision warning system (page 6, Lines 16-27), an emergency braking system (24), and an air suspension system comprising at least one air suspension module associated with the at least one driving axle and configured to control air pressure in the at least one air suspension module (air bellow suspension system 18) wherein: the collision warning system is configured to: monitor an environment of the wheeled vehicle, determine whether to actuate the emergency braking system based on the environment (page 6, Lines 16-27), but does not expressly disclose when the collision warning system determines to actuate the emergency braking system, actuate the air suspension system to increase the air pressure on the at least one air suspension module prior to actuating the emergency braking system; and actuate the emergency braking system. However, Lindsay, in the same field of invention, teaches the concept of increasing air pressure in air suspension system in order to increase braking traction (e.g. page 6, Lines 8-14 and 27-34 and page 7, Lines 1-3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lindsay into the invention of Laine to increase traction control by increasing the frictional load on less loaded axels (see Lindsay’s page 7, Lines 1-3 or Eberling -US 9,056,537- Column 3, Lines 51-59). Moreover, it is further noted that it would have been obvious to one of ordinary still in the art to include in the emergency braking system of Laine the traction increase by increasing suspension pressure as taught by Lindsay since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
With respect to claims 13 and 15, all the limitations have been analyzed in view of claim 11, and it has been determined that claims 13 and 15 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 13 and 15 are also rejected over the same rationale as claim 1.
Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laine in view of Lindsay and in further view of Breuer et al. (US 2015/0353062, hereafter “Breuer”).
With respect to claim 12, Laine does not expressly disclose wherein the collision warning system comprises a sensor for collecting information on the environment of the wheeled vehicle, and the collision warning system uses the information collected from the sensor to determine whether to actuate the emergency braking system.  However, Breuer, in the same field of invention, teaches these limitations (e.g. abstract and ¶ 75).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Breuer into the invention of Laine to accurately monitor the surrounding of the vehicle using well-known sensors in the art thus improving overall safety and precise detection of emergency braking deployment. 
With respect to claims 14 and 16, all the limitations have been analyzed in view of claim 12, and it has been determined that claims 14 and 16 do not teach or define any new limitations beyond those previously recited in claim 12; therefore, claims 14 and 16 are also rejected over the same rationale as claim 12.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections (pages 4-6 of the Remarks dated 6/20/2022) have been carefully considered but they are not persuasive for the following reasons.
First, Applicant asserts “Applicant respectfully traverses the rejection, because nowhere in Lindsay does it disclose or suggest that the ‘automatic air suspension control system 22’ ‘actuate[s]’ its ‘air suspension system [18] to increase the air pressure’ ‘when the collision warning system determines to actuate the emergency braking system,’ as provided in claim 11, and similarly in claims 13 and 15. Emphasis added” (page 5 of the Remarks, emphasis in the original).  In response, the rejections have been further clarified as set forth above to address these assertions.  That is, Lindsay reference has been only relied upon to show the concept of increasing air suspension pressure to increase traction in the same fashion as in the claimed invention.  That is, Lindsay is cited for what it clearly teaches, which is increasing air suspension pressure to increase traction.  As such, the alleged novel feature of the claimed invention discussed in applicant's remarks and the disclosure of the invention is clearly taught in Lindsay’s disclosure.  Therefore, Lindsay’s traction increase concept using air pressure manipulation in suspension system can be reasonably combined with the system of Laine (both related to increasing efficiency of braking) with a high expectation of success to achieve the claimed invention.  The emergency braking feature and timing thereof is covered by the primary reference to Laine and not Lindsay as alleged.  Further in this regard and in response to applicant's arguments against the references individually, applicant is reminded that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Second, in regards to the assertions that Lindsay reference is directed to parking brake and not emergency brake as claimed (pages 5 and 6 of the Remarks), it is respectfully submitted that the emergency braking system has been taught by Laine and not Lindsay.  It is further noted that it is readily appreciated by a person having ordinary skill in the art that increasing traction to increase braking force must be applied before actuating the emergency braking system.  In other words, such understanding clearly flows from level of ordinary skill in art and no reasonable person would increase the traction after application of brake as it defeats the purpose of improving braking efficiency.
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are not found to be persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669